 STANLEY'S SUPER DStanley Stores, Inc., d/b/a Stanley's Super D andMeatcutters, Butchers and Allied Food Workers,District Union No. 327, AFL-CIO. Case 15-CA-6529November 3, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on July 13, 1977, by Meatcut-ters, Butchers and Allied Food Workers, DistrictUnion No. 327, AFL-CIO, herein called the Union,and duly served on Stanley Stores, Inc., d/b/aStanley's Super D, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15,issued a complaint on July 26, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 20, 1977,following a Board election in Case 15-RC-6044, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commenc-ing on or about July 7, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On August 3, 1977, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On August 11, 1977, counsel for the GeneralCounsel filed directly with the Board a "Motion toTransfer and Continue Case Before the Board and aMotion for Summary Judgment." Respondent filedan opposition with attachments entitled "Responsein Opposition to General Counsel's Motion toTransfer and Continue Case Before the Board andMotion for Summary Judgment." Subsequently, onAugust 26, 1977, the Board issued an order transfer-ring the proceeding to the Board and a Notice To' Official notice is taken of the record in the representation proceeding,Case 15-RC-6044, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertrpe Co v Penello. 269 F.Supp. 573 (D.C.Va.. 1967):233 NLRB No. 40Show Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause incorporating by reference its opposition tothe Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, opposition to theMotion for Summary Judgment, and response to theNotice To Show Cause, Respondent contests thevalidity of the Union's certification on the basis of itsobjections to the election in the underlying represen-tation case and requests that a new election be heldor, alternatively, that a hearing be held on thesubstantial and material issues raised by its objec-tions. The General Counsel contends that Respon-dent is attempting to relitigate matters which were orcould have been considered and disposed of in theunderlying representation case and this it may notdo. We agree with the General Counsel.A review of the record herein, including that inCase 15-RC-6044, establishes that, pursuant to aStipulation for Certification Upon Consent Election,an election2was held on February 8, 1977, in whichthe Union prevailed by a vote of 5 to I. Thereafter,Respondent filed timely objections to the electionalleging, in substance, union conduct as follows: (1)improper electioneering, (2) unlawful electionspeeches while the balloting was in progress, and (3)other acts which warranted setting aside the election.After investigation, the Regional Director issued onApril 5, 1977, a Report on Objections in which hefound the objections to be without merit andrecommended that they be overruled, as raising nosubstantial or material issues affecting the conduct orresults of the election. Respondent filed detailedexceptions and a supporting brief essentially reiterat-ing its objections and requesting that a new electionbe directed or alternatively that a hearing be held onits objections. After considering the record in light ofRespondent's exceptions and brief, the Board issueda Decision and Certification of Representative inwhich it adopted the Regional Director's findingsand recommendations, necessarily finding that Re-Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 The election took place in Case 15-RC-6044 involving a unit consistingonly of all meat department employees. On the same date, an election alsotook place in Case 15-RC-6038 involving a unit consisting of all full-timeand regular part-time employees excluding meat department employees.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had raised no substantial or material issueswarranting a hearing, and certified the Union.In its submissions Respondent again contends thatit is entitled to an evidentiary hearing on itsobjections. We find no merit in this contention. Asindicated above, the Board's Decision and Certifica-tions of Representative necessarily found that Re-spondent's objections raised no issues requiring ahearing. It is well established that parties do not havean absolute right to a hearing. It is only when themoving party presents a prima facie showing of"substantial and material factual issues" whichwould warrant setting aside the election that it isentitled to an evidentiary hearing3and Respondenthas not made such a showing herein. It is clear that,absent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutionalrequirements.4It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation, is engaged in theretail sale of groceries at its store located at Highway171 North in Leesville, Louisiana, the only facilityinvolved herein. During the past 12 months, arepresentative period, Respondent, in the course andconduct of its business operations, purchased andreceived goods and products valued in excess of$50,000 which goods and products were shippeddirectly to Respondent's store from points located3 N.L.R.B. v. Modine Manufacturing Company, 500 F.2d 914 (C.A. 8,1974), enfg. 203 NLRB 527 (1973); Handy Hardware Wholesale, Inc., 222NLRB 373 (1976); Janler Plastic Mold Corporation, 191 NLRB 162 (1971);Crest Leather Manufacturing Corporation, 167 NLRB 1085 (1967), and casescited therein.outside the State of Louisiana. During the samerepresentative period, Respondent's gross volume ofbusiness exceeded $500,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDMeatcutters, Butchers and Allied Food Workers,District Union No. 327, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All meat department employees employed at theRespondent's Leesville, Louisiana, store locatedon Highway 171 North; excluding all grocery andproduce employees, manager, meat departmentmanager, assistant store managers, guards and/orwatchmen and supervisors as defined in the Act.2. The certificationOn February 8, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on June 20, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 27, 1977, and at alltimes thereafter, the Union has requested theRespondent to bargain collectively with it as the4 Amalgamated Clothing Workers of America [Winfield ManufacturingCompany. Inc.] v. N.LR.B., 424 F.2d 818, 828(C.A.D.C., 1970).1 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).230 STANLEY'S SUPER Dexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 7, 1977, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since July 7, 1977, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Stanley Stores, Inc., d/b/a Stanley's Super D,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Meatcutters, Butchers and Allied Food Work-ers, District Union No. 327, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All meat department employees employed atthe Respondent's Leesville, Louisiana, store locatedon Highway 171 North; excluding all grocery andproduce employees, manager, meat departmentmanager, assistant store managers, guards and/orwatchmen and supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since June 20, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 7, 1977, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(aX 1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Stanley Stores, Inc., d/b/a Stanley's Super D,Leesville, Louisiana, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Meatcutters, Butch-ers and Allied Food Workers, District Union No.327, AFL-CIO, as the exclusive bargaining represen-231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtative of its employees in the following appropriateunit:All meat department employees employed at theRespondent's Leesville, Louisiana, store locatedon Highway 171 North; excluding all grocery andproduce employees, manager, meat departmentmanager, assistant store managers, guards and/orwatchmen and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of nay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Leesville, Louisiana, store copies ofthe attached notice marked "Appendix."6Copies ofsaid notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Meat-cutters, Butchers and Allied Food Workers,District Union No. 327, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All meat department employees employed atthe Respondent's Leesville, Louisiana, storelocated on Highway 171 North; excludingall grocery and produce employees, manag-er, meat department manager, assistant storemanagers, guards and/or watchmen andsupervisors as defined in the Act.STANLEY STORES, INC.,D/B/A STANLEY'S SUPERD232